        Case 1:18-cr-00172-GLR Document 266 Filed 05/21/21 Page 1 of 1



                     IN THE UNITD STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA                  *
v.                                        *      CRIM. NO.: 1:18-00172-GLR
KAMAL DORCHY                              *
                                          *

             DEFENDANT’S MOTION FOR LEAVE TO FILE
     REDACTED SENTENCING MEMORANDUM ON THE PUBLIC DOCKET
       The Defendant Kamal Dorchy by undersigned counsel, hereby moves this

Honorable Court for leave to file his Sentencing Memorandum in redacted form on

the public docket.

       On May 10, 2021, Mr. Dorchy filed his Sentencing Memorandum under seal.

In his motion for sealing (ECF 261), Mr. Dorchy sought to protect “material that is

highly sensitive. . . [the identity of] at least one of the purported victims, and []

images of a minor child.” Undersigned counsel has now redacted all such sensitive

information from the Sentencing Memorandum and the accompanying exhibits and

seeks leave to file the redacted versions on the public docket.


Date: May 21, 2021                               Respectfully submitted,




                                                 _____________________________
                                                 Charles N. Curlett, Jr.
                                                 Rosenberg Martin Greenberg, LLP
                                                 25 S. Charles St., Suite 2115
                                                 Baltimore, Maryland 21201
                                                 Tel: 410-695-0008
                                                 ccurlett@rosenbergmartin.com
